DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 11/21/2022. 
Claims 1, 3, 11, 18, 21 and 22 have been amended.
Claim 23 is new,
Claim 2 has been cancelled.
Claims 1 and 3-23 are pending for examination.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claims 23 is missing the end period.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5, 8-10 and 12 and  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Froloff (US 2020/0117897).

Regarding claim 1: Froloff disclose an environmental monitoring system, comprising: 
a plurality of sensors disposed in an environment (Fig. 1 , item 101, also Fig. 4, item 401 and Fig. 5, item 501) the plurality of sensors configured to dynamically detect crop and environmental anomalies (¶0055, ¶0061, ¶0070 and ¶0100); 
a processing system in communication with the plurality of sensors (Fig. 5, item 513 and 517), the processing system configured to predict environmental anomalies (¶0106); 
a machine learning engine (Fig. 4, item 435) to receive environmental information from a sensor array and compare, via a comparator, the received information with information stored in a database to identify the environmental information (¶0097 and ¶0106); and
wherein the plurality of sensors are provided in a housing of an insect trap (Fig. 2, ¶0057-0058).

Regarding claim 3: Froloff disclose the system of Claim 1, wherein the insect trap includes an adhesive surface to retain the insect on the insect trap (¶0068: transparent sticky 321 substance for encroaching insect adhesion).

Regarding claim 4: Froloff disclose the system of Claim 1, wherein the environmental information is comprised of crop species (¶0088: Farmers and growers may wish to warn against a neighboring crop seeding on their crop boundary (hence it must have (hence inherently) crop species information in order to define said boundary and identify a different crop seeding. Furthermore, ¶0070: Image data acquired from integrated sensor data remains digitally linked with associated metadata containing at least sensor data time, location, date and type of plant monitored.), and insect species (Fig. 7).

Regarding claim 5: Froloff disclose the system of Claim 1, wherein the plurality of sensors are configured to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107. Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.).

Regarding claim 8: Froloff disclose the system of Claim 1, wherein the plurality of sensors is comprised of at least one of the following: a GNSS system; an optical camera; an RGBD camera; a thermal camera; a hyperspectral camera; a humidity sensor; a temperature sensor; a pressure sensor; a luminosity sensor; a CO2 sensor; or an audio sensor (¶0058).

Regarding claim 9: Froloff disclose the system of Claim 8, wherein the plurality of sensors transmit output data to a database (¶0070-0071).

Regarding claim 10: Froloff disclose the system of Claim 9, wherein the database is in operable communication with an artificial intelligence engine configured to predict environmental and crop anomalies (Fig. 4, ¶0077-0096).

Regarding claim 11: Froloff disclose an environmental monitoring system, comprising: 
a plurality of sensors disposed in an environment (Fig. 1 , item 101, 107 also Fig. 4, item 401 and Fig. 5, item 501) the plurality of sensors configured to dynamically detect crop and environmental anomalies (¶0055-0056, ¶0061, ¶0070 and ¶0100); 
a processing system in communication with the plurality of sensors (Fig. 5, item 513 and 517), the processing system configured to predict environmental anomalies (¶0106); and
a machine learning engine to receive environmental information from a sensor array and compare, via a comparator, the received information with information stored in a database to identify the environmental information  (¶0097 and ¶0106); 
wherein the plurality of sensors are configured to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107).

Regarding claim 12: Froloff disclose the system of Claim 8, wherein the plurality of sensors are configured to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107. Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (US 2020/0117897).

Regarding claim 6: Froloff disclose the system of Claim 5, but does not explicitly disclose wherein the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post. However it disclose a sensor positioning system that a allow sensors to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107. Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make to the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post, since having a limited universe of potential options (sensor positioning system), the selection of any particular option (cabling system; a rail system; a magnetic line system; or a fixed post) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of allowing the sensor to move throughout the environment, either option would have been obvious to one of ordinary skill.

Regarding claim 7: Froloff disclose the system of Claim 6, wherein the sensor positioning system is further comprised of one or more UAV's configured to move at least one sensor throughout the environment (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107 (i.e. UAV). Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.).

Regarding claim 13: Froloff disclose the system of Claim 12, but does not explicitly disclose wherein the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post. However it disclose a sensor positioning system that a allow sensors to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107. Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make to the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post, since having a limited universe of potential options (sensor positioning system), the selection of any particular option (cabling system; a rail system; a magnetic line system; or a fixed post) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of allowing the sensor to move throughout the environment, either option would have been obvious to one of ordinary skill.

Regarding claim 14: Froloff disclose the system of Claim 13, wherein the sensor positioning system is further comprised of one or more UAV's configured to move at least one sensor throughout the environment (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107 (i.e. UAV). Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.).

Regarding claim 15: Froloff disclose the system of Claim 14, wherein the plurality of sensors is comprised of at least one of the following: a GNSS system; an optical camera; an RGBD camera; a thermal camera; a hyperspectral camera; a humidity sensor; a temperature sensor; a pressure sensor; a luminosity sensor; a CO2 sensor; or an audio sensor (¶0058).

Regarding claim 16: Froloff disclose the system of Claim 15, wherein the plurality of sensors transmit output data to a database (¶0070-0071).

Regarding claim 17: Froloff disclose the system of Claim 16, wherein the database is in operable communication with an artificial intelligence engine configured to predict environmental and crop anomalies (Fig. 4, ¶0077-0096).

Regarding claim 23: Froloff disclose the system of Claim 11, but does not explicitly disclose wherein the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post. However it disclose a sensor positioning system that a allow sensors to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107. Cameras are standard issue with drones, and many can be programmed with way points to fly a given pattern 109. Images with sufficient proximity to crop details are collected primary data via its onboard optical sensors, negating the need for having stationary placed sensors.). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to make to the sensor positioning system is comprised of at least one of the following: a cabling system; a rail system; a magnetic line system; or a fixed post, since having a limited universe of potential options (sensor positioning system), the selection of any particular option (cabling system; a rail system; a magnetic line system; or a fixed post) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of allowing the sensor to move throughout the environment, either option would have been obvious to one of ordinary skill.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (US 2020/0117897) in view of Sotiroudas et al. (US 2018/0322436).

Regarding claim 18: Froloff disclose a modular smart sensing system, comprising: 
a plurality of sensors disposed in an environment (Fig. 1 , item 101, also Fig. 4, item 401 and Fig. 5, item 501) wherein the plurality of sensors are provided on an insect trap having at least one adhesive surface to retain the insect (Fig. 2, ¶0057-0058 and ¶0068: transparent sticky 321 substance for encroaching insect adhesion).
 the plurality of sensors configured to dynamically detect crop and environmental anomalies (¶0055, ¶0061, ¶0070 and ¶0100); 
a processing system in communication with the plurality of sensors (Fig. 5, item 513 and 517), the processing system configured to predict environmental anomalies (¶0106); and
a machine learning engine (Fig. 4, item 435) to receive environmental information from a sensor array and compare, via a comparator, the received information with information stored in a database to identify the environmental information (¶0097 and ¶0106);
wherein the plurality of sensors are configured to move throughout the environment via a sensor positioning system (¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107).
Froloff does not explicitly disclose a mobile application configured to display the crop and environmental anomalies on a graphical user interface of a computing device.
In analogous art regarding smart sensing systems, Sotiroudas disclose a mobile application configured to display the crop and environmental anomalies on a graphical user interface of a computing device (Fig. 9-11, ¶0040).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a mobile application configured to display the crop and environmental anomalies on a graphical user interface of a computing device, as disclose by Sotiroudas, to the system of Froloff. The motivation is to provide user friendly data access.

Regarding claim 19: The combination of Froloff and Sotiroudas disclose the system of Claim 18, wherein an analytics dashboard is provided on a computing device to provide environmental analytics (Sotiroudas: Fig. 9-11, ¶0118-120).

Regarding claim 20: The combination of Froloff and Sotiroudas disclose the system of Claim 19, wherein the sensor array is in operable communication with a computational module provided in a housing of the insect trap to analyze the environment information received from the sensor array (Froloff: Fig. 3, item 329, ¶0065).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (US 2020/0117897) in view of Sotiroudas et al. (US 2018/0322436) and further in view of Swansey et al. (US 2019/0250882).

Regarding claim 21: The combination of Froloff and Sotiroudas disclose the system of Claim 19, wherein a mobile application is used to collect optical data (Froloff: ¶0058), from the environment or insect trap communicating the data cloud-based system for environmental analytics (Froloff: ¶0076 and Sotiroudas: ¶0039) but does not explicitly disclose collecting audio and video. However, said limitation well known in the art as evidence by Swansey, where it teaches collection audio and video in a crop monitoring systems (¶0048).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of collecting audio and video, as disclose by Swansey, to the system of the combination of Froloff and Sotiroudas. The motivation is to provide the user with large amounts of information regarding their farms, may reduce the amount of paperwork, and may spend more time on high-value work activities in their agricultural interest zones with crops, machinery, and animals (¶0048).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff (US 2020/0117897) in view of Sotiroudas et al. (US 2018/0322436) and further in view of Dhillon et al. (US 2021/0256631).

Regarding claim 22: The combination of Froloff and Sotiroudas disclose the system of Claim 19, but does not explicitly disclose where big data aggregator software is used to query and use to create machine learning models for the specific environmental information, including predictions and trends, resulting in a service in form of an API. (Bionetworks).
In analogous art regarding crop monitoring, Dhillon disclose a crop monitoring system where big data aggregator software is used to query and use to create machine learning models for the specific environmental information, including predictions and trends, resulting in a service in form of an API. (Bionetworks). (¶0092)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of where big data aggregator software is used to query and use to create machine learning models for the specific environmental information, including predictions and trends, resulting in a service in form of an API. (Bionetworks), as disclose by Dhillon, to the systems of the combination of Froloff and Sotiroudas. The motivation is to enhance the analytics hence making the prediction more effective, capable and accurate.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/21/2022, with respect to claim objection and rejection of the claims under 35 USC 112 have been fully considered and are persuasive.  The claim objection and rejection of the claims under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. Applicant argue in substance:
Applicant argue in page regard to examiners claim 4 alleged “Official Notice” or common Knowledge in the art.
	Examiner respectfully disagrees: Examiner is not invoking Official Notice nor a common knowledge. Examiner is stating that said limitation is inherent, based on the disclosure. However, even if the applicant do not agree, further disclosure disclose the limitation in question (See rejection above).
Applicant argue in regards to the rejection of claim 1 under 35 USC 102 that Froloff does not teach “wherein the plurality of sensors are provided in a housing of an insect trap” because Froloff teaches that the sensor are suspended from a sticky trap therefore are not in a housing of an insect trap. 
	Examiner respectfully disagrees: Froloff teaches that optical sensor 205 is suspended from a sticky trap 203 by one or more semi-rigid bendable stem 201 wire, thin plastic or composite attachments (¶0057-0058). As shown in Fig. 2, optical sensor 205 have housing and, as disclose, is attached to the sticky trap section of the insect trap. Therefore, since the optical sensor is physically connected, and it have a housing, it teaches wherein the plurality of sensors are provided in a housing of an insect trap.
Applicant argue in regards to the rejection of claim 1 under 35 USC 102 that Froloff does not teach “wherein the plurality of sensors are configured to move throughout the environment via a sensor positioning system” because drone 107 is a sensor gathering data and not a sensor and let alone part of the plurality of sensors 101.
	Examiner respectfully disagrees: Froloff teaches in ¶0056: In these models a moving sensor an or moving WiFi hub 107 embodiment can be employed in the form of a sensor data gathering programmable flight pattern drone 107). Therefore, even thou the drone could collect data, it also operate as a moving sensor.
Applicant argue in regards to the rejection of claim 6-7 and 13-17 under 35 USC 103 that the examiner does not cite any art to teach said limitations but merely rely on misapplied case law to said the limitation are obvious without supplying any reference to teach the limitations.
	Examiner respectfully disagrees: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The fact that no reference was not used to teach a particular element on its own is not grounds to say that the rejection is incorrected. As explained above in the rejection, the prior art disclose one of the option  for positioning system. Therefore, as view from the case law, using other option of the limited options would be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689